DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-22
Claim(s) 1-22 is/are rejected.

Drawings
The drawings were received on 02/08/2019 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/11/2019 have been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1, 2, 4, 15, 17, 19, 21 and their dependent claims 3, 5-14, 16, 18, 20, and 22
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification/Drawing Fig. 3A, 3B, and 3C as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites the limitation “bit condition” and “a second pass” but written description fails to provide an adequate definition or explanation to perform the claimed functions of these limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Basilico et al. (“Comet: A recipe for learning and using large ensembles on massive data”; hereinafter “Basilico”) in view of Lo et al. (“CUDT: A CUDA based decision tree algorithm”; hereinafter “Lo”) – from IDS.

Regarding claim 1, Basilico teaches a computer-implemented method comprising (Section IVB Para 2: “All experiments were run on a cluster with 65 worker nodes. Each worker node has one quad-core Intel i-720 (2.66 Ghz) processor, 12 GB of memory, four 2 TB disk drives, and 1Gb Ethernet networking.”)
…a training dataset to a plurality of workers on a per-attribute basis, such that each worker receives attribute data associated with one or more attributes (Page 43 Para 2: “This attribute subsampling is used in random forests and has been shown to improve performance and decrease training time [10]. We employ the random forest heuristic for choosing the attribute sample size.” Section 1 Para 2: “The data records are evenly partitioned across multiple compute nodes in a cluster, and each node independently constructs an ensemble classifier from its data partition.” Section IVA Para 2: “From this, we randomly extracted 200M training and 1M testing examples. The training data was divided into 200 blocks, each approximately 1/4GB in size and containing 1M examples.” Training data, which includes attributes, is distributed across multiple computers to perform their task.)
generating, by the one or more computing devices, one or more decision trees on a depth level-per-depth level basis (Page 49 Para 3: “PLANET constructs individual trees by treating the construction of each node in the tree as a task involving the partially constructed tree.” Section VA Last Para: “PLANET includes many optimizations to reduce overhead, including 1) batching together node construction tasks so that each level in the tree is a single job.” Section 1 Para 3: “Our approach is called COMET (short for Cloud Of Massive Ensemble Trees), which leverages proven learning algorithms in a novel combination. Each compute node constructs a random forest [10] based on its local data.” Decision trees are created by each computing node by depth level so that each depth level is constructed as a single job.)
wherein generating the one or more decision trees comprises performing, by each worker at each of one or more depth levels, only a single pass over its corresponding attribute data (Section VA Para 2: “They also train a decision tree ensemble using MapReduce in a single pass, but only train one decision tree per partition, do not use lazy ensemble evaluation, and evaluate the ensemble on a single small data set with only 699 records.” Section IVB Para 2: “Each worker node was configured to execute up to four map or reduce tasks concurrently.” Each worker generates at least one decision tree (A tree is generated by depth level as we saw in previous limitation) and the training is performed using single pass.) to generate a plurality of proposed splits of the attribute data respectively for a plurality of live nodes (Section V Last Para: “This approach involves multiple iterations of compute nodes calculating and sending split statistics for their local data to a controller node that chooses the best split.”)
providing, by one or more computing devices, the one or more decision trees as an output (Section IIA Para 3: “The reducer(s) write the learned trees to one or more output files.” In this citation a reducer is a computer which outputs the final decision tree(s).).
Basilico does not explicitly teach distributing by one or more computing devices.
Lo, however, teaches distributing by one or more computing devices (Page 4 Step 5: “Host plays a role of a manager and is in charge of working flow of the whole system.” Section 3.1 Para 1: “The principle of CUDT is dispatching flow control, I/O handling, and communication tasks to CPU.” Host computer (which is a CPU) controls the flow and communication which can distribute tasks to worker nodes for creating decision trees as in Basilico.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the distributed decision trees generation method of Basilico with the host computer of Lo to speed up the models generation for large data set (Basilico, Section I Para 1).

Regarding claim 2, Basilico and Lo teach the method of claim 1.
Basilico also teaches wherein generating, by the one or more computing devices, one or more decision trees on a depth level-per-depth level basis (Page 49 Para 3: “PLANET constructs individual trees by treating the construction of each node in the tree as a task involving the partially constructed tree.” Section VA Last Para: “PLANET includes many optimizations to reduce overhead, including 1) batching together node construction tasks so that each level in the tree is a single job.” Section 1 Para 3: “Our approach is called COMET (short for Cloud Of Massive Ensemble Trees), which leverages proven learning algorithms in a novel combination. Each compute node constructs a random forest [10] based on its local data.” Decision trees are created by each computing node by depth level so that each depth level is constructed as a single job)
comprises simultaneously generating, by the one or more computing devices, a plurality of depth trees on the depth level-per-depth level basis (Section I Para 2: “In this paper we propose to learn quickly from massive volumes of existing data using parallel computing and a divide-and-conquer approach. The data records are evenly partitioned across multiple compute nodes in a cluster, and each node independently constructs an ensemble classifier from its data partition.” Page 42 Para 2: “Any classification learning algorithm could be used for the base learner in IVoting. Our experiments use decision trees [19], [21] because they generally form accurate ensembles.” In parallel computing each computer can generate decision trees in parallel (or simultaneously). Ensemble classifier used in Basilico is a decision tree.).

Regarding claim 3, Basilico and Lo teaches the method of claim 1.
Basilico also teaches wherein performing, by each worker at each of the one or more depth levels, only the single pass over its corresponding attribute data to generate the plurality of proposed splits (Section VA Para 2: “They also train a decision tree ensemble using MapReduce in a single pass, but only train one decision tree per partition, do not use lazy ensemble evaluation, and evaluate the ensemble on a single small data set with only 699 records.” Section IVB Para 2: “Each worker node was configured to execute up to four map or reduce tasks concurrently.” Each worker generates at least one decision tree (A tree is generated by depth level as we saw in claim 2) and the training is performed using single pass.)
comprises performing, by each worker in parallel with all other workers, only the single pass over its corresponding attribute data to generate the plurality of proposed splits (Section VA Para 2: “They also train a decision tree ensemble using MapReduce in a single pass, but only train one decision tree per partition, do not use lazy ensemble evaluation, and evaluate the ensemble on a single small data set with only 699 records.” Section IVB Para 2: “Each worker node was configured to execute up to four map or reduce tasks concurrently.” Each worker generates at least one decision tree (A tree is generated by depth level as we saw in previous limitation) and the training is performed using single pass. “Section I Para 2: “In this paper we propose to learn quickly from massive volumes of existing data using parallel computing and a divide-and-conquer approach. The data records are evenly partitioned across multiple compute nodes in a cluster, and each node independently constructs an ensemble classifier from its data partition.” The operation of decision tree formation at each worker node is done in parallel.).

Regarding claim 4, Basilico and Lo teaches the method of claim 1.
Basilico also teaches further comprising: partitioning, by the one or more computing devices, the training dataset into a plurality of shards, each shard containing one or more samples (Section I Para 2: “The data records are evenly partitioned across multiple compute nodes in a cluster, and each node independently constructs an ensemble classifier from its data partition.” Section IIA: “We assume that the training data is partitioned randomly into blocks in such a way that class distributions are roughly the same across all blocks.” Section IIB: “Each mapper in COMET builds an ensemble from the local data partition… builds an ensemble by repeatedly applying the base learning algorithm (e.g., decision tree induction [18], [19]) to small samples called bites.” Section I Para 3: “COMET employs IVoting (importance-sampled voting) [11] instead of the usual bagging [12] to generate the training subsets used for learning the decision trees in the random forest.” The dataset is partitioned and small subsets or shards can be formed.)
(Section IIB Para 1: Each mapper/worker machine has the access to the local data partition set (which will contain rows and columns as shards). Each mapper/worker machine comprises out of bag evaluation mechanism where out of bag error of the model is computed.).

Regarding claim 5, Basilico and Lo teaches the method of claim 1.
Basilico also teaches wherein performing, by each worker at each of the one or more depth levels, only the single pass over its corresponding attribute data to generate the plurality of proposed splits (Section VA Para 2: “They also train a decision tree ensemble using MapReduce in a single pass, but only train one decision tree per partition, do not use lazy ensemble evaluation, and evaluate the ensemble on a single small data set with only 699 records.” Section IVB Para 2: “Each worker node was configured to execute up to four map or reduce tasks concurrently.” Each worker generates at least one decision tree (A tree is generated by depth level as we saw in previous limitation) and the training is performed using single pass. (Also taught in claim 1).)
comprises performing, by each worker at each of the one or more depth levels, the single pass over its corresponding attribute data (Section VA Para 2: “They also train a decision tree ensemble using MapReduce in a single pass, but only train one decision tree per partition, do not use lazy ensemble evaluation, and evaluate the ensemble on a single small data set with only 699 records.” Section IVB Para 2: “Each worker node was configured to execute up to four map or reduce tasks concurrently.” Each worker, which uses attributes data, generates at least one decision tree (A tree is generated by depth level as we saw in claim 2) and the training is performed using single pass.)
in a sequential fashion to generate the plurality of proposed splits (Conclusion: “Our experiments showed that it is important to use a sequential ensemble method (IVoting in our case) when building the local ensembles to get the best accuracy.” Section IIB Last Para: “The trees are grown to full size (i.e., each leaf is pure or contains fewer than ten training examples) using information gain as the splitting criterion.” Single pass process is done sequentially using sequential method.).

Regarding claim 6, Basilico and Lo teach the method of claim 1.
Basilico also teaches wherein performing, by each worker at each of the one or more depth levels, only the single pass over its corresponding attribute data (Section VA Para 2: “They also train a decision tree ensemble using MapReduce in a single pass, but only train one decision tree per partition, do not use lazy ensemble evaluation, and evaluate the ensemble on a single small data set with only 699 records.” Section IVB Para 2: “Each worker node was configured to execute up to four map or reduce tasks concurrently.” Each worker, which uses attributes data, generates at least one decision tree (A tree is generated by depth level as we saw in claim 2) and the training is performed using single pass.)
comprises at each depth level determining, by each worker, whether each sample included in the training dataset is associated with one or more of the plurality of live nodes at the depth level (Section IVB Para 2: “To make running times directly comparable, we ran the serial algorithm on a worker node with a copy of the training data sample on the local file system.” Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers.” Unexpanded tree node is equivalent to live node. Training dataset contains samples. Mapper or worker (which generate model) evaluate features in the sample while generating nodes and splits. A tree which contains splitting nodes implies that it has depth level.)
generating, by each worker, the proposed split for each of the plurality of live nodes at the depth level (Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers.” The potential split, generated by a mapper or worker, is sent to reducer.)
wherein the proposed split for each live node is based on the attribute data associated with samples that were determined to be associated with such live node (Section IVA Second Last Para: “We used the data from 1970–2008 for training and the data from 2009 for testing. All non-zero counts were converted to 1 to create a binary prediction task. We used all attributes except meta-data attributes intended for data filtering.” Samples used to generate split nodes in previous limitation are drawn from training Data from 1970-2008.).

Regarding claim 7, Basilico and Lo teach the method of claim 1.
Basilico also teaches wherein performing, by each worker at each of the one or more depth levels, only the single pass over its corresponding attribute data (Section VA Para 2: “They also train a decision tree ensemble using MapReduce in a single pass, but only train one decision tree per partition, do not use lazy ensemble evaluation, and evaluate the ensemble on a single small data set with only 699 records.” Section IVB Para 2: “Each worker node was configured to execute up to four map or reduce tasks concurrently.” Each worker, which uses attributes data, generates at least one decision tree (A tree is generated by depth level as we saw in claim 2) and the training is performed using single pass.)
comprises: at each depth level: determining, by each worker, whether each sample included in the training dataset is associated with one or more of the plurality of live nodes at the depth level (Section IVB Para 2: “To make running times directly comparable, we ran the serial algorithm on a worker node with a copy of the training data sample on the local file system.” “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers.” Unexpanded tree node is equivalent to live node. Training dataset contains samples. Mapper or worker (which generate model) evaluate features in the sample while generating nodes and splits.).
Basilico does not explicitly teach for each sample associated with one or more of the live nodes, updating, by each worker, one or more counters respectively associated with the one or more live nodes with which such sample is associated based at least in part one or more attribute values respectively associated with the one or more attributes associated with such worker.
Lo, however, teaches for each sample associated with one or more of the live nodes, updating, by each worker, one or more counters respectively associated with the one or more live nodes with which such sample is associated based at least in part one or more attribute (Section 2.3 Para 3: “For categorical attribute, SPRINT uses a histogram called "count matrix" to split attributes…Each entry of count matrix records a distributed class value of the attribute. After finishing the calculation of class distribution, we have all information of calculating split criteria.” Sample contains attributes. Count matrix is used to record attributes that is used in split criteria for splitting a node.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine distributed decision tree generation method of Basilico with the count matrix of Lo to assist in splitting nodes to perform faster model generation (Lo, Section 4.2 Last Para).

Regarding claim 8, Basilico and Lo teach the method claim 7.
Lo also teaches wherein updating, by each worker, the one or more counters respectively associated with the one or more live nodes (Section 2.3 Para 3: “For categorical attribute, SPRINT uses a histogram called "count matrix" to split attributes…Each entry of count matrix records a distributed class value of the attribute. After finishing the calculation of class distribution, we have all information of calculating split criteria.” Sample contains attributes. Count matrix is used to record attributes that is used in split criteria for splitting a node.)
comprises updating, by each worker and for each live node, one or more bi-variate histograms between label values and attribute values respectively included in the one or more attributes associated with such worker (Section 2.3 Para 2: Figure 4 shows an example of the two histograms. Cbelow records the sum of each class number before current data and Cabove records the sum of each class number after current data. For categorical attribute, SPRINT uses a histogram called "count matrix" to split attributes.” Section 4.1 Last Para: “A categorical attribute denotes the data into two classes.” Histogram is generated for categorical attributes. In other words, this histogram is a multi-variate histogram because categorical data can contain multi-variate data.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the distributed decision trees generation method of Basilico with the histogram of Lo to speed up the models generation for large data set (Basilico, Section I Para 1).

Regarding claim 9, Basilico and Lo teach the method claim 7.
Lo also teaches wherein updating, by each worker, the one or more counters respectively associated with the one or more live nodes (Section 2.3 Para 3: “For categorical attribute, SPRINT uses a histogram called "count matrix" to split attributes…Each entry of count matrix records a distributed class value of the attribute. After finishing the calculation of class distribution, we have all information of calculating split criteria.” Sample contains attributes. Count matrix is used to record attributes that is used in split criteria for splitting a node.)
comprises sequentially and iteratively scoring, by each worker and for each live node, proposed numerical splits of the attribute values respectively included in the one or more attributes associated with such worker (As mentioned in Spec para 0069, Gini index can be used as split scoring. Lo (this reference) also uses Gini index with respect to split scoring for attributes. Section 3.4 Para 1: “For better system performance considerations, v1e adopt the Gini index (25] as the splitting criteria for the CUDT system. Firstly, let us consider how it works for sequential algorithms. For the sequential version, the process needs to scan an attribute list to a class distribution table. After finishing filling the table, the process has all information to calculate the Gini index and : find the best split point of this attribute.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the distributed decision trees generation method of Basilico with the Gini index of Lo to find the best split point of the attribute (Lo, Section 3.4 Para 1).

Regarding claim 10, Basilico and Lo teach the method claim 7.
Basilico also teaches wherein determining, by each worker, whether each sample included in the training dataset in associated with one or more live nodes at the depth level (Section IVB Para 2: “To make running times directly comparable, we ran the serial algorithm on a worker node with a copy of the training data sample on the local file system.” Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers.” Unexpanded tree node is equivalent to live node. Training dataset contains samples. Mapper or worker (which generate model) evaluate features in the sample while generating nodes and splits.)
comprises using, by each worker, a shared seed to evaluate a bagging of each sample with respect to the one or more decision trees (Section VA Para 3: “Worker nodes train boosted trees from local data but need to share learned models with each other every iteration to update the sampling weights.” Section IVC Para 5: “Figures 2 and 3 also show the performance of COMET using bagging instead of IVoting at local nodes (COMET-B; tree construction is still randomized).” Bagging is a sampling method used random forest tree generation. Model is shared with other after each iteration for evaluation.).

Regarding claim 11, Basilico and Lo teach the method claim 7.
Basilico also teaches wherein determining, by each worker, whether each sample included in the training dataset in associated with one or more live nodes at the depth level (Section IVB Para 2: “To make running times directly comparable, we ran the serial algorithm on a worker node with a copy of the training data sample on the local file system.” Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers.” Unexpanded tree node is equivalent to live node. Training dataset contains samples. Mapper or worker (which generate model) evaluate features in the sample while generating nodes and splits.).
Basilico does not explicitly teach comprises consulting a mapping from sample index to node index.
Lo, however, teaches comprises consulting a mapping from sample index to node index (Section 3.5 Second Last Para: “It just sets the split index of winning split point of this attribute to node…we still need a mapping table for rid and subtrees. The CUDT system uses a table to store these mapping relationships…After finishing splitting the winning attributes, the algorithm will keep work in the other attributes by picking another element from the mapping table.” A mapping table with index is formed to relate elements in samples with node index.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the distributed decision trees generation method of Basilico with the mapping of Lo to speed up the models generation for large data set (Basilico, Section I Para 1).

Regarding claim 12, Basilico and Lo teach the method claim 1.
Basilico also teaches wherein the plurality of live nodes are included in a plurality of different decision trees of the one or more decision trees, such that each worker generates proposed splits of its attribute data for live nodes included in the plurality of different decision trees (Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers.” Decision trees include live or unexpanded tree nodes for which potential split is found by each mapper/worker. Plurality of decision trees can be generated by each mapper as shown in Fig. 2a.).

Regarding claim 13, Basilico and Lo teach the method claim 1.
Basilico also teaches wherein the plurality of live nodes are included in a single decision tree of the one or more decision trees, such that each worker generates proposed splits of its attribute data for live nodes included in the single decision tree (Section VA Last Para: The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers. Each single decision tree contains live or unexpanded tree node ready for split.).

Regarding claim 14, Basilico and Lo teach the method claim 1.
Lo also teaches wherein generating the one or more decision trees further comprises: performing, by each worker associated with a final split a second pass over its corresponding attribute data to compute a bit condition associated with the final split (Section 3.5 Para 2: A record is assigned to the left partition if its value is smaller than the split point or it will be assigned to the right partition. After finishing splitting the winning attributes, the algorithm will keep work in the other attributes by picking another element from the mapping table. Similar to the process of finding a split point, the system splits all attributes in one pass.” Section 3.4 Para 1: “After finishing filling the table, the process has all information to calculate the Gini index and : find the best split point of this attribute. However, it only processes one attribute at a time. We need to calculate all attribute lists and find the best among them at one pass.” A second or final pass is performed over an attribute in the final split process. Split point condition is checked to assign a record to either left or right partition.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the distributed decision trees generation method of Basilico with the split condition and criteria of Lo for efficiently creating decision trees in distributed computing (Basilico, Section VA Para 2).

Regarding claim 15, Basilico teaches a computer-implemented method (Section IVB Para 2: “All experiments were run on a cluster with 65 worker nodes. Each worker node has one quad-core Intel i-720 (2.66 Ghz) processor, 12 GB of memory, four 2 TB disk drives, and 1Gb Ethernet networking.”)
comprising: obtaining, by one or more computing devices, a training dataset comprising data descriptive of a plurality of samples, respective attribute values for a plurality of attributes for each of the plurality of samples (Page 43 Para 2: “This attribute subsampling is used in random forests and has been shown to improve performance and decrease training time [10]. We employ the random forest heuristic for choosing the attribute sample size.” Section 1 Para 2: “The data records are evenly partitioned across multiple compute nodes in a cluster, and each node independently constructs an ensemble classifier from its data partition.” Section IVA Para 2: “From this, we randomly extracted 200M training and 1M testing examples. The training data was divided into 200 blocks, each approximately 1/4GB in size and containing 1M examples.” Training data, which includes attributes, is distributed across multiple computers to perform their task.)
and a plurality of labels respectively associated with the plurality of samples (Page 45 Para 1: “The correct label for the example is 1 if p ≥ 0.5 and 0 otherwise. Each model in the ensemble votes by sampling from a Bernoulli random variable with probability Pr(x = 1) = p.”)
partitioning, by the one or more computing devices, the plurality of attributes into a plurality of attribute subsets, each attribute subset comprising one or more of the plurality of attributes (Section I Para 2: “The data records are evenly partitioned across multiple compute nodes in a cluster, and each node independently constructs an ensemble classifier from its data partition.” Section IIA: “We assume that the training data is partitioned randomly into blocks in such a way that class distributions are roughly the same across all blocks.” Section IIB: “Each mapper in COMET builds an ensemble from the local data partition… builds an ensemble by repeatedly applying the base learning algorithm (e.g., decision tree induction [18], [19]) to small samples called bites.” Section I Para 3: “COMET employs IVoting (importance-sampled voting) [11] instead of the usual bagging [12] to generate the training subsets used for learning the decision trees in the random forest.” The dataset is partitioned and small subsets can be formed.)
respectively assigning, by the one or more computing devices, the plurality of attribute subsets to a plurality of workers (Section I Para 3: “Each compute node constructs a random forest [10] based on its local data.” Section I Para 2: “The data records are evenly partitioned across multiple compute nodes in a cluster, and each node independently constructs an ensemble classifier from its data partition.” Data containing attributes are partitioned across multiple computers.)
and selecting, by the one or more computing devices, one or more final splits respectively for the one or more nodes at the current depth level from the one or more proposed splits identified by the plurality of workers (Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers. The reducers evaluate the best split point for each feature on a node. The controller chooses the final split point for the node based on the reducer output.”)

Lo, however, teaches and for each of a plurality of depth levels of a decision tree except a final level, each depth level comprising one or more nodes (Page 2: Figure 1 shows an example of multi-level decision tree in which each depth level has nodes except the final level where there is no splitting node.) for each of two or more of the plurality of attributes and in parallel: assessing, by the corresponding worker, the attribute value for each sample to update a respective counter associated with a respective node with which such sample is associated with a respective node with which such sample is associated (Section 2.3 Para 3: “For categorical attribute, SPRINT uses a histogram called "count matrix" to split attributes…Each entry of count matrix records a distributed class value of the attribute. After finishing the calculation of class distribution, we have all information of calculating split criteria.” Sample contains attributes. Count matrix is used to record attributes that is used in split criteria for splitting a node. The count will be updated after each attribute.) wherein one or more counters are respectively associated with the one or more nodes at a current depth level (“Figures 21, 22, and 23 show the relationship between node size and active data size. The blue line presents active data size. The red one is the size of nodes on the level.” Each depth level can contain one or more nodes. A counter explained in above limitation can be applied to each node.)
identifying, by the corresponding worker, one or more proposed splits for the attribute respectively for the one or more nodes at the current depth level respectively based at least in part on the one or more counters respectively associated with the one or more nodes at the current depth level (Section 2.3 Second Last Para: “For categorical attribute, SPRINT uses a histogram called "count matrix" to split attributes. Figure 5 shows an example of count matrix. Each entry of count matrix records a distributed class value of the attribute. After finishing the calculation of class distribution, we have all information of calculating split criteria.” For categorical data attributes are split using counter during the formation of a decision tree containing nodes and depth level.)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine distributed decision tree generation method of Basilico with the counter of Lo to assist in splitting nodes to perform faster model generation (Lo, Section 4.2 Last Para).
 
Regarding claim 16, Basilico and Lo teach the method of claim 15.
Lo also teaches wherein assessing, by the corresponding worker, the attribute value for each sample to update the respective counter associated with the respective node with which such sample is associated (Section 2.3 Para 3: “For categorical attribute, SPRINT uses a histogram called "count matrix" to split attributes…Each entry of count matrix records a distributed class value of the attribute. After finishing the calculation of class distribution, we have all information of calculating split criteria.” Sample contains attributes. Count matrix is used to record attributes that is used in split criteria for splitting a node. The count will be updated after each attribute.) comprises sequentially across all of the plurality of samples (Section I Para 1: “Analyzing massive data requires either a) subsampling the data down to a size small enough to be processed on a workstation; b) restricting analysis to streaming methods that sequentially analyze fixed-sized subsets; or c) distributing the data across multiple computers that perform the analyses in parallel:”)
 determining, by the corresponding worker, whether the sample is associated with one of the one or more nodes at the current depth level (Section IVB Para 2: “To make running times directly comparable, we ran the serial algorithm on a worker node with a copy of the training data sample on the local file system.” Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers.” Training dataset contains samples. Mapper or worker (which generate model) evaluate features in the sample while generating nodes and splits.  A tree which contains splitting or expanding nodes implies that it has depth level.)
and when the sample is associated with one of the one or more nodes at the current depth level, assessing, by the corresponding worker, the attribute value for the sample to update the respective counter associated with the respective node with which such sample is associated (Section 2.3 Para 3: “For categorical attribute, SPRINT uses a histogram called "count matrix" to split attributes…Each entry of count matrix records a distributed class value of the attribute. After finishing the calculation of class distribution, we have all information of calculating split criteria.” Sample contains attributes. Count matrix is used to record attributes that is used in split criteria for splitting a node. The count will be updated after each attribute.).
Same motivation to combine the teaching of Basilico and Lo as claim 15.

Regarding claim 17, Basilico and Lo teach the method of claim 15.
Lo also teaches further comprising: for each of a plurality of depth levels of the decision tree except the final depth level: generating, by the one or more computing devices, two or more child nodes for at least one of the one or more nodes at the current depth level (Section 3.4 Last Para: “After getting the data, hosts can set up the information of children of this node and split the attribute lists” Fig. 1 shows an example of a decision tree which contain children nodes except the final depth level.)
and updating, by the one or more computing devices, a mapping to assign at least one of the plurality of samples, wherein the assignment of samples to child nodes is performed according to the final split selected for the node from which the child nodes depend (Section 3.5 Second Last Para: “A record is assigned to the left partition if its value is smaller than the split point or it will be assigned to the right partition. After finishing splitting the winning attributes, the algorithm will keep work in the other attributes by picking another element from the mapping table. Similar to the process of finding a split point, the system splits all attributes in one pass.” Assignment is done based on the best split. The condition is checked for split point. Mapping table will be updated accordingly.).
Same motivation to combine the teaching of Basilico and Lo as claim 11.

Regarding claim 18, Basilico and Lo teach the method of claim 15.
Basilico also teaches further comprising performing said steps of assessing, identifying, and selecting for each depth level of a plurality of decision trees in parallel (Section I Para 1: “(c) distributing the data across multiple computers that perform the analyses in parallel.” Section I Para 2: “In this paper we propose to learn quickly from massive volumes of existing data using parallel computing and a divide-and-conquer approach. The data records are evenly partitioned across multiple compute nodes in a cluster, and each node independently constructs an ensemble classifier from its data partition.” Parallel creation of decision trees and processing will be performed at multiple computers. The creation of decision trees implies that it involves accessing, identifying and selecting depth levels.).

Regarding claim 19, Basilico and Lo teach the method of claim 18.
Basilico also teaches further comprising: providing, by the one or more computing devices, a plurality of random seeds to the plurality of workers, wherein the plurality of random seeds are respectively associated with the plurality of decision trees (Section IIB: “To increase the diversity of trees and reduce training time for data sets with large numbers of features, only a random subset of features are considered when choosing the test predicate for each tree node. This attribute subsampling is used in random forests and has been shown to improve performance and decrease training time [10]. We employ the random forest heuristic for choosing the attribute sample size.” “Section IIB Para 1: To form the k + 1st bite, training examples (x, y) are drawn randomly.)
(Section IIB Last Para: “To increase the diversity of trees and reduce training time for data sets with large numbers of features, only a random subset of features are considered when choosing the test predicate for each tree node.” Section IVB Last Para: “In GLEE, the straightforward way to sample models (without replacement) from the ensemble is to generate a new random number for each ensemble member that is evaluated.” Random sampling is used in generating Random Forest Trees. We already learnt from previous limitations that construction of decision trees is done in parallel at each computer, and samples include subsets which is processed at each node. So, this implies that the random sampling will be done during the construction of each tree and at each computer.).

Regarding claim 20, it is substantially similar to claim 4, and is rejected in the same manner, the same art and reasoning applying.

Regarding claim 21, Basilico teaches a computing system comprising one or more computing devices configured to implement… and a plurality of worker computing machines… (Section IVB Para 2: All experiments were run on a cluster with 65 worker nodes. Each worker node has one quad-core Intel i-720 (2.66 Ghz) processor, 12 GB of memory, four 2 TB disk drives, and 1Gb Ethernet networking.)
wherein the plurality of worker computing machines comprise: a plurality of splitter worker computing machines that have access to respective subsets of columns of a training dataset, wherein each of the splitter worker computing machines is configured to identify one or more proposed splits respectively for one or more attributes to which such splitter worker computing machine has access (Section IVB Para 2: “All experiments were run on a cluster with 65 worker nodes. Each worker node has one quad-core Intel i-720 (2.66 Ghz) processor, 12 GB of memory, four 2 TB disk drives, and 1Gb Ethernet networking. Each worker node was configured to execute up to four map or reduce tasks concurrently. To make running times directly comparable, we ran the serial algorithm on a worker node with a copy of the training data sample on the local file system.” Each worker that generates decision tree has the access to subsets of dataset. Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node. Mapper which refers to a worker, can identify or suggest potential split corresponding to the attribute or dataset it was given access.)
and one or more tree builder worker computing machines respectively associated with one or more decision trees, wherein each of the one or more tree builder worker computing machines is configured to select a final split from the plurality of proposed splits identified by the plurality of splitter worker computing machines (Section VA Last Para: “The mappers look at the examples that fall into the unexpanded tree node, collect sufficient statistics about each feature and potential split for the node, and send this information to the reducers. The reducers evaluate the best split point for each feature on a node. The controller chooses the final split point for the node based on the reducer output.” The mapper refers to a worker computer which suggests potential splits, and controller is the one selects final split from potential slits suggested by a mapper.)
Basilico does not explicitly teach a manager computing machine and coordinated by the manager computing machine.
Lo, however, teaches a manager computing machine and coordinated by the manager computing machine (Step 5 Page 4: “Host plays a role of a manager and is in charge of working flow of the whole system.”).
Same motivation to combine the teaching of Basilico and Lo as claim 1.

Regarding claim 22, Basilico and Lo teach the method of claim 21.
Basilico also teaches wherein the plurality of worker computing machines further comprise one or more out-of-bag evaluator workers that have access to respective shards of rows of the training dataset and compute an out-of-bag error (Section IIB Para 1: Each mapper/worker machine has the access to the local data partition set (which will contain rows and columns). Each mapper/worker machine comprises out of bag evaluation mechanism where out of bag error of the model is computed.).




Conclusion
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
03/26/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123